Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive.
The AFCP 2.0 program was not utilized previously, but could have avoided the rejection being maintained as the amendment presented does not substantially overcome the prior art previously submitted. 
Claim 1 pertains to only a “porous film”. For the sake of compact prosecution, dependent claims are searched and reviewed as the breadth of the claim is very broad. The claim 1 reads on all Gortex, Tibex, Kevlar, and Nomex products. Although the rejections below narrowly interpret the claims based upon the material considerations narrowed in the instant specification and use case narrowed in the instant specification, the breadth of the claim is too large to be considered for patentability over all fibers in existence made into a layer. Claim 1 should amend to include material considerations. 
Instant claim recites “surface opening ratio”. This language may be a translation from a foreign language. Typically speaking, “porosity” is utilized to describe an amount of material which is devoid of material. 
Instant claim recites “both surfaces”. The porous film established by the preamble pertains to ONE film whereby the surfaces are the outermost regions. Typical reporting of porosity in the prior art would be reported in a consistent amount of porosity throughout the layer whereby a distinction of the surface is immaterial. The porosity reporting of the prior art is interpreted to read on the surface limitations as porosity is a continuous feature; instant claimed invention is NOT to a variable distribution of porosity whereby the bulk (which is not defined by a thickness from outermost surface) comprises a porosity that is separate and distinct from the surface regions. 


Previous argument was presented: “The art rejection below utilizes specific materials to showcase a situation where the porous film is created and comprises considerations to the diameter and the pore and the surface properties thereof. The applicant arguments are vague and non-specific as a nature of the recitation of no material limitation to “porous film”. A piece of wood has pores in it. A polymer membrane has pores. Both vastly different. Examiner does not find it persuasive when the applicant uses general statements to attempt to overcome specific examples. It is hereby, under MPEP 2145 (I), that attorney arguments do not take the place of evidence where evidence is required. There is no evidence that the prior art below would not have the material properties claimed. There is no showing of criticality step to a claimed material which would exhibit unexpected properties that advances the technology of porous films. Since attorney arguments cannot be relied upon as it pertains to the scientific nature of properties occurring or not occurring, there is no persuasive argument made on the record.” Applicant did not amend the claimed language to include material considerations and after further consideration, it is appropriate to include a scope of enablement rejection as the instant scope clearly does not consider all porous film material not even all polymer materials to be manufactured and formed with the claimed properties. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for fibers of specific materials, does not reasonably provide enablement for mats made of Gortex, Tibex, Kevlar, and Nomex having the arrangement, porosity, and elastic modulus claimed in the instant claim.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to produce a porous fiber film of every polymer material the invention commensurate in scope with these claims. The scope of claim 1 extends beyond what is invented by the inventors of the instant application. 
Breadth of Claim: The instant claim recites all polymer materials can be made into a film having the properties claimed.

(E) Level of predictability: The teachings applied to one polymer likely do not apply to all polymers.
(F) Amount of direction: Although a very finite amount of polymers are presented in the instant specification, the scope to include all polymers is not within the scope of enablement 
Claim 2 is rejected herein under 112 1nd as being dependent on claim 1. If claim 2 were incorporated in its entirety, then the 112 1st rejection would fall.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claim 1 recites “a fibril diameter” but is silent to recite a porous film having “a fibril” or “a plurality of fibrils”. Under broadest reasonable interpretation, the fibril need NOT be associated with the porous film at all as the fibrils existing in a hovering space around it could still meet the limitations of the claims as presented. 
Additionally, the instant claim recites the dimeter is arranged in a direction perpendicular to the MD direction. “MD direction” is not defined. It also does not materially define the fibril diameter as a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takita et al (PGPUB 5922492) with evidence provided and further in view from Gor et al (“Swelling and softening of lithium-ion battery separators in electrolyte solvents”. Journal of Power Sources. Vol 294. 30 Oct 2015. Pg 167-172)
Claim 1, 4: Takita teaches a microporous polyolefin composite membrane for use as a battery separator [Abstract]. The material is taught to have a pore diameter of 0.001-1µm, overlapping with applicant’s 50-200nm [Col 6 Ln 8-15]. The material is taught to have a surface opening ratio of 30-70%, overlapping with applicant’s 5-40% [Col 6 Ln 8-15]. The fiber is taught to be 0.1-5µm which overlaps with applicant’s 50-500nm; the recitation of “fibril” vs “fiber” does not positively distinguish the structure of the instant invention of that of the prior art as the dimensions overlap. Takita teaches a uniaxial or biaxial orientation method step whereby the fibers of the system would be arranged in such material to improve mechanical strength [Col 5 Ln 26-54].

Instant claim is silent to recite a structural feature which specifically leads to the claimed elastic modulus of the film. It is interpreted that the film can comprise this attribute in a free standing environment or under broadest reasonable interpretation can be in an operational state of the battery.
Gor is relied upon for evidence that the selection of solvent material changes the mechanical stability of the inactive polymeric components [Abstract]. The solvent of a battery directly changes the effective modulus of a battery therein [Fig 2]. It is shown that the solvent material and the thickness are variables which directly affect the young’s modulus of the separator material [Fig 2; Pg 169 Col 1]. It is hereby interpreted that the recitation of elastic modulus is not a material property of the porous film (applicant’s preamble) but is a property of a battery separator comprising specific solvents and specific thickness. The prior art establishes solvents within its description, even though the instant claim does not recite solvents, and specifically the instant claimed thickness. 
Instant claim recites “surface opening ratio”. This language may be a translation from a foreign language. Typically speaking, “porosity” is utilized to describe an amount of material which is devoid of material. 
Instant claim recites “both surfaces”. The porous film established by the preamble pertains to ONE film whereby the surfaces are the outermost regions. Typical reporting of porosity in the prior art would be reported in a consistent amount of porosity throughout the layer whereby a distinction of the surface is immaterial. The porosity reporting of the prior art is interpreted to read on the surface limitations as porosity is a continuous feature; instant claimed invention is NOT to a variable distribution of porosity whereby the bulk (which is not defined by a thickness from outermost surface) comprises a porosity that is separate and distinct from the surface regions. 

Pertaining to claim 4, Takita teaches the film thickness of 5-50µm which overlaps applicant’s 7-40µm [Col 6 Ln 8-15]. The air permeability is taught to be 100-2000 sec/100cc which overlaps applicant’s 80-100sec/100cc [Col 6 Ln 8-15]. Claim 4 is rejected in combination with claim 1 because air permeability is interpreted to showcase a property that is measured by the prior art whereby the same material and the same air permeability are taught. This raises the question of, what is the scientific discovery that leads to a critical resulting attribute of the material layer of the instant claimed invention. The instant claimed invention does not properly or adequately carve out scope limitations which are separate and distinct from that of the prior art and therefore the instant claimed invention presented in the manner which is presented herein, is not allowable.  
Claim 2: Takita teaches the material selection to be polyethylene or polypropylene [Col 4 Ln 4-10]. 

Claim 12: Takita teaches a microporous polyolefin composite membrane for use as a battery separator [Abstract]. The material is taught to have a pore diameter of 0.001-1µm, overlapping with applicant’s 50-200nm [Col 6 Ln 8-15]. The material is taught to have a surface opening ratio of 30-70%, overlapping with applicant’s 5-40% [Col 6 Ln 8-15]. The fiber is taught to be 0.1-5µm which overlaps with applicant’s 50-500nm; the recitation of “fibril” vs “fiber” does not positively distinguish the structure of the instant invention of that of the prior art as the dimensions overlap. Takita teaches a uniaxial or biaxial orientation method step whereby the fibers of the system would be arranged in such material to improve mechanical strength [Col 5 Ln 26-54]. Takita teaches the film thickness of 5-50µm which overlaps applicant’s 7-40µm [Col 6 Ln 8-15]. The air permeability is taught to be 100-2000 sec/100cc which overlaps applicant’s 80-100sec/100cc [Col 6 Ln 8-15].
The instant claim is rejected under obvious to optimize ranges as one having ordinary skill in the art would recognize the change in the properties of the instant claim is nothing more than an adjustment between wanting a more mechanically strong layer and a more ionically accessible layer. 

Claims 1-2, 4, 9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP2010-092882) as applies to claim 1 above, further in view of Takita et al (PGPUB 5922492) and Gor et al (“Swelling and softening of lithium-ion battery separators in electrolyte solvents”. Journal of Power Sources. Vol 294. 30 Oct 2015. Pg 167-172)
Claim 1, 4: Satoshi teaches a polyolefin microporous membrane which is coated with a heat-resistant porous layer [0013]. The membrane comprises fibrils of 10-300nm [0084]. The average pore 
Satoshi is silent to recite the specific measurement of the surface opening ratio
Takita teaches a microporous polyolefin composite membrane for use as a battery separator [Abstract]. The material is taught to have a pore diameter of 0.001-1µm, overlapping with applicant’s 50-200nm [Col 6 Ln 8-15]. The material is taught to have a surface opening ratio of 30-70%, overlapping with applicant’s 5-40% [Col 6 Ln 8-15]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the separator of Satoshi to ensure the surface opening ratio is controlled as taught by Takita in order to optimize the ionic flow, mechanical stability, and shutdown conditions of the resulting electrolyte separator material. 
Satoshi teaches the claimed structure of the porous film as presented in claim 1. Satoshi does not specifically comment on the elastic modulus of the film. 
Instant claim is silent to recite a structural feature which specifically leads to the claimed elastic modulus of the film. It is interpreted that the film can comprise this attribute in a free standing environment or under broadest reasonable interpretation can be in an operational state of the battery.
Gor is relied upon for evidence that the selection of solvent material changes the mechanical stability of the inactive polymeric components [Abstract]. The solvent of a battery directly changes the effective modulus of a battery therein [Fig 2]. It is shown that the solvent material and the thickness are variables which directly affect the young’s modulus of the separator material [Fig 2; Pg 169 Col 1]. It is hereby interpreted that the recitation of elastic modulus is not a material property of the porous film (applicant’s preamble) but is a property of a battery separator comprising specific solvents and specific thickness. The prior art establishes solvents within its description, even though the instant claim does not recite solvents, and specifically the instant claimed thickness. 

Instant claim recites “both surfaces”. The porous film established by the preamble pertains to ONE film whereby the surfaces are the outermost regions. Typical reporting of porosity in the prior art would be reported in a consistent amount of porosity throughout the layer whereby a distinction of the surface is immaterial. The porosity reporting of the prior art is interpreted to read on the surface limitations as porosity is a continuous feature; instant claimed invention is NOT to a variable distribution of porosity whereby the bulk (which is not defined by a thickness from outermost surface) comprises a porosity that is separate and distinct from the surface regions. 
Instant claim recites a “compressive elastic modulus….in a dried state”. This measurement is fabricated by the instant invention and is NOT typical in the art to perform or report. It is very clear under the standards set by the United States Patent and Trademark Office that merely reporting a new property of a known product is NOT grounds for patentability over the prior art. The burden of proving criticality of the resulting structure and that the new property in fact showcases a new product attribute falls on the applicant at this time. The instant claimed invention pertaining to an electrolyte membrane layer would be known to report structural stability, ionic conductivity, or other typically known mechanical and electrical properties that are scientifically important and showcase criticality of structure. Lastly, dried state matters not for compressive elastic modulus testing as the manipulation of the test from very cold to very hot can alter the results. The claimed compressive elastic modulus has NO scope defining limitations for the purposes of examination as the test is dependent on variables which can be manipulated to arrive at whatever end target amount applicant wishes (within 0 kelvin hardness and completely melted). 

Claim 2: Satoshi teaches the material to be selected of polyethylene and polypropylene [0044].
Claim 9: Satoshi teaches a separator for use in a non-aqueous secondary battery [Abstract]. Positive, negative electrodes, and the separator therebetween are inherent to every battery. An electrolyte solution is incorporated [0014]. 
Claim 11: Satoshi teaches a separator to comprise a micro porous film that comprises a second porous film on the surface thereof [0013-0014]. The specifics of “high” are not limiting to the structure of the instant claim. 
Claim 12: Satoshi teaches a polyolefin microporous membrane which is coated with a heat-resistant porous layer [0013]. The membrane comprises fibrils of 10-300nm [0084]. The average pore diameter is 10-100nm [0085]. The porosity is taught to be 20-60% [0086]. The material is stretched at a temperature whereby it is expected at least one fiber is arranged in the MD direction to satisfy the instant claim limitation [0088-0089]. 
Satoshi is silent to recite the specific measurement of the surface opening ratio
Takita teaches a microporous polyolefin composite membrane for use as a battery separator [Abstract]. The material is taught to have a pore diameter of 0.001-1µm, overlapping with applicant’s 50-200nm [Col 6 Ln 8-15]. The material is taught to have a surface opening ratio of 30-70%, overlapping 
The instant claim is rejected under obvious to optimize ranges as one having ordinary skill in the art would recognize the change in the properties of the instant claim is nothing more than an adjustment between wanting a more mechanically strong layer and a more ionically accessible layer. 

Claims 5-6, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP2010-092882) and Takita et al (PGPUB 5922492) as applies to claim 1 above, further in view Hoshiba et al (PGPUB 2015/0171394)
Claim 5-6: Satoshi teaches a heat-resistant porous layer to be formed on at least one surface of the polyolefin microporous film [0052], but is silent to teach a binder thereof.
Hoshiba teaches an electrode assembly comprising a separator [abstract]. The electrolyte layer comprises a surface layer having alumina particles combined with an arylic resin with PVDF as a binder and polyethylene ionomer particulate therein [0092]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the heat resistant layer of Satoshi to include the binder as taught by Hoshiba in order to improve mechanical adhesion of the surface layer to the electrode. 
Claim 8: Satoshi teaches alumina to be utilized in the surface region [0014; 0033-0039, 0116]. 
Claim 10: Satoshi teaches a separator for use in a non-aqueous secondary battery [Abstract]. Positive, negative electrodes, and the separator therebetween are inherent to every battery. An electrolyte solution is incorporated [0014]. Satoshi teaches a separator to comprise a micro porous film . 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP2010-092882) and Takita et al (PGPUB 5922492) and Hoshiba et al (PGPUB 2015/0171394) as applies to claim 5 above, further in view of Yawata et al (PGPUB 2015/0214529).
Claim 7: Satoshi teaches a separator layer having a heat resistant layer thereon [0013], but is silent to teach the material to be formed of a particulate.
Yawata teaches a non-aqueous electrolyte secondary battery having a separator with a heat-resistant layer thereon [Abstract]. The heat resistant layer is made of resin exemplified to be selected of polyamide, polyimide, polyacrylonitrile, polyethylene, polyfluoroethylene and a starting material of fibrous or particulate [0111]. Further this material can have silica inorganic material therein [0113]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the heat resistant layer of Satoshi to include the polyethylene based resin material in particulate form as taught by Yawata in order to improve the safety of the electrolyte separator [0009]. It is obvious to select from lists of material that are art recognized equivalents usable for the same purpose.
The prior art is silent to suggest the specific dimensions of the particulate used to form the resin material. The particle diameter is not present in the final product as directed to by the preamble and is therefore a feature only of an intermediate product and therefore, unless evidence is provided showing criticality, is obvious by the teaching of the final product. Additionally MPEP 2144.04 provides guidance that discovery of workable ranges is not patentably distinguishing discoveries over the disclosure of the prior art. 

s 5, 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takita et al (PGPUB 5922492) as applies to claim 1 above, further in view of Yawata et al (PGPUB 2015/0214529).
Claim 5, 7-8, 10: Takita teaches a porous membrane of a battery (anode, separator, cathode), but is silent to teach a heat-resistant layer. 
Yawata teaches a non-aqueous electrolyte secondary battery having a separator with a heat-resistant layer thereon [Abstract]. The heat resistant layer is made of resin exemplified to be selected of polyamide, polyimide, polyacrylonitrile, polyethylene, polyfluoroethylene and a starting material of fibrous or particulate [0111]. Further this material can have silica inorganic material therein [0113]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the heat resistant layer of Satoshi to include the polyethylene based resin material in particulate form as taught by Yawata in order to improve the safety of the electrolyte separator [0009]. It is obvious to select from lists of material that are art recognized equivalents usable for the same purpose.
The prior art is silent to suggest the specific dimensions of the particulate used to form the resin material. The particle diameter is not present in the final product as directed to by the preamble and is therefore a feature only of an intermediate product and therefore, unless evidence is provided showing criticality, is obvious by the teaching of the final product. Additionally MPEP 2144.04 provides guidance that discovery of workable ranges is not patentably distinguishing discoveries over the disclosure of the prior art. 

Claims 5, 8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takita et al (PGPUB 5922492) as applies to claim 1 above, further in view of Satoshi (JP2010-092882).
Claim 5: Takita is silent to teach a separator including a surface layer of the instant claim.
Satoshi teaches a separator for use in a nonaqueous secondary battery having excellent heat resistance and ion permeability while excelling in shutdown characteristics [Abstract]. The surface layers 
Claim 8: Satoshi teaches alumina to be utilized in the surface region [0014; 0033-0039, 0116]. 
Claim 10: Satoshi teaches a separator for use in a non-aqueous secondary battery [Abstract]. Positive, negative electrodes, and the separator therebetween are inherent to every battery. An electrolyte solution is incorporated [0014]. Satoshi teaches a separator to comprise a micro porous film that comprises a second porous film on the surface thereof [0013-0014]. The specifics of “high” are not limiting to the structure of the instant claim. 
Claim 11: Satoshi teaches a separator to comprise a micro porous film that comprises a second porous film on the surface thereof [0013-0014]. The specifics of “high” are not limiting to the structure of the instant claim. 

Claims 1-2, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al (PGPUB 2014/0308567) and further in view of Takita et al (PGPUB 5922492) 
Claim 1: Nishikawa teaches a porous substrate [Abstract]. For the sake of compact prosecution, the materials are interpreted to be those revealed in the instant specification to be suitable for enabling the instant invention as revealed by the instant specification; the instant claim includes all materials, but is rejected under 112 above for such unresolved manner. For the sake of compact prosecution, the material is a microporous membrane, a porous sheet formed from a fibrous material, such as a nonwoven fabric or paper-like sheet [0047]. This material is interpreted hereby to comprise at least ONE fiber in the paper which is capable of lying in ANY direction and thereby the specifics of the diameter of the fiber lying in a direction is met. 
Nishikawa establishes the porosity is taught to be 30-60% [0069]. Prior art establishes in very clear scientific teaching that the ratio of surface opening area is dependent on the desired end product whereby adjustment in one direction leads to greater mechanical properties (adhesion) and in an another greater electrical properties (ion permeability) [0069]. One having ordinary skill in the art would thereby be obviated with reasonable level of success to utilize the explicitly recited ranges presented by the Nishikawa [0069], but would obviate the resulting product outside those ranges to result in workable products. The average pore size is exemplified to be 20-100nm [0076-0077]; but the entirety of the layer properties should be considered for reading on the instant claimed layer. 
Nishikawa teaches manipulation of the molecular weight (Mw) of the material in order to adjust the compression force during formation to produce a better end product layer [0103]. It is interpreted that adjusting this attribute leads to a compressive elastic modulus within the claimed range. Additionally, the environment of the measurement (temperature, pressure, etc) can be manipulated to produce the claimed range “compressive elastic modulus” as such recorded property is a product of the testing environment and not explicitly a material property.  

Takita teaches a microporous polyolefin composite membrane for use as a battery separator [Abstract]. The material is taught to have a pore diameter of 0.001-1µm, overlapping with applicant’s 50-200nm [Col 6 Ln 8-15]. The material is taught to have a surface opening ratio of 30-70%, overlapping with applicant’s 5-40% [Col 6 Ln 8-15]. The fiber is taught to be 0.1-5µm which overlaps with applicant’s 50-500nm; the recitation of “fibril” vs “fiber” does not positively distinguish the structure of the instant invention of that of the prior art as the dimensions overlap. Takita teaches a uniaxial or biaxial orientation method step whereby the fibers of the system would be arranged in such material to improve mechanical strength [Col 5 Ln 26-54]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the separator of Nishikawa to ensure the surface opening ratio is controlled as taught by Takita in order to optimize the ionic flow, mechanical stability, and shutdown conditions of the resulting electrolyte separator material.
Claim 2: Nishikawa teaches the material to be a polyolefin material, specifically selectable of polyethylene or polypropylene [0051-0059].
Claim 4: Nishikawa teaches a microporous membrane to have a 9µm thickenss and a Gurley value of 160sec/100cc at a porosity of 43% [0220, 0242]. 
Claim 5-6: Nishikawa teaches an organic filler material to be an acrylic resin [0114]. The function of such is immaterial but is capable of operating as a “Binder” [0115-0117]. The porosity layer of the surfaces of the prior art extend from the surfaces through the bulk to the opposite porous surface layer.
Claim 7: The prior art is silent to suggest the specific dimensions of the particulate used to form the resin material. The particle diameter is not present in the final product as directed to by the preamble and is therefore a feature only of an intermediate product and therefore, unless evidence is provided showing criticality, is obvious by the teaching of the final product. Additionally MPEP 2144.04 provides guidance that discovery of workable ranges is not patentably distinguishing discoveries over the disclosure of the prior art. 
Claim 8: Nishikawa teaches a composite porous sheet comprising alumina [0059]. 

Claim 11: Nishikawa establishes the porosity is taught to be 30-60% [0069]. Prior art establishes in very clear scientific teaching that the ratio of surface opening area is dependent on the desired end product whereby adjustment in one direction leads to greater mechanical properties (adhesion) and in an another greater electrical properties (ion permeability) [0069]. One having ordinary skill in the art would thereby be obviated with reasonable level of success to utilize the explicitly recited ranges presented by the Nishikawa [0069], but would obviate the resulting product outside those ranges to result in workable products. The average pore size is exemplified to be 20-100nm [0076-0077]; but the entirety of the layer properties should be considered for reading on the instant claimed layer. Although the exact range of 5-18.8% is not explicitly taught by the prior art, the claimed range is obviated as the prior art establishes that adjustment of the porosity will lead to a result effective variable of a tradeoff between mechanical stability and electrical properties. 

Claims 1-2, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al (PGPUB 2014/0308567) and further in view of Satoshi (JP2010-092882).
Claim 1: Nishikawa teaches a porous substrate [Abstract]. For the sake of compact prosecution, the materials are interpreted to be those revealed in the instant specification to be suitable for enabling the instant invention as revealed by the instant specification; the instant claim includes all materials, but is rejected under 112 above for such unresolved manner. For the sake of compact prosecution, the material is a microporous membrane, a porous sheet formed from a fibrous material, such as a nonwoven fabric or paper-like sheet [0047]. This material is interpreted hereby to comprise at least ONE 
Nishikawa establishes the porosity is taught to be 30-60% [0069]. Prior art establishes in very clear scientific teaching that the ratio of surface opening area is dependent on the desired end product whereby adjustment in one direction leads to greater mechanical properties (adhesion) and in an another greater electrical properties (ion permeability) [0069]. One having ordinary skill in the art would thereby be obviated with reasonable level of success to utilize the explicitly recited ranges presented by the Nishikawa [0069], but would obviate the resulting product outside those ranges to result in workable products. The average pore size is exemplified to be 20-100nm [0076-0077]; but the entirety of the layer properties should be considered for reading on the instant claimed layer. 
Nishikawa teaches manipulation of the molecular weight (Mw) of the material in order to adjust the compression force during formation to produce a better end product layer [0103]. It is interpreted that adjusting this attribute leads to a compressive elastic modulus within the claimed range. Additionally, the environment of the measurement (temperature, pressure, etc) can be manipulated to produce the claimed range “compressive elastic modulus” as such recorded property is a product of the testing environment and not explicitly a material property.  
Nishikawa is silent to teach the diameter of the fibre material of their invention. 
Satoshi teaches a polyolefin microporous membrane which is coated with a heat-resistant porous layer [0013]. The membrane comprises fibrils of 10-300nm [0084]. The average pore diameter is 10-100nm [0085]. The porosity is taught to be 20-60% [0086]. The material is stretched at a temperature whereby it is expected at least one fiber is arranged in the MD direction to satisfy the instant claim limitation [0088-0089]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the separator of Nishikawa to include the surface layer as taught by Satoshi in order to improve one of heat resistance, ion permeability, and shutdown characteristics.

Claim 4: Nishikawa teaches a microporous membrane to have a 9µm thickenss and a Gurley value of 160sec/100cc at a porosity of 43% [0220, 0242]. 
Claim 5-6: Nishikawa teaches an organic filler material to be an acrylic resin [0114]. The function of such is immaterial but is capable of operating as a “Binder” [0115-0117]. The porosity layer of the surfaces of the prior art extend from the surfaces through the bulk to the opposite porous surface layer.
Claim 7: The prior art is silent to suggest the specific dimensions of the particulate used to form the resin material. The particle diameter is not present in the final product as directed to by the preamble and is therefore a feature only of an intermediate product and therefore, unless evidence is provided showing criticality, is obvious by the teaching of the final product. Additionally MPEP 2144.04 provides guidance that discovery of workable ranges is not patentably distinguishing discoveries over the disclosure of the prior art. 
Claim 8: Nishikawa teaches a composite porous sheet comprising alumina [0059]. 
Claim 9-10: Nishikawa teaches a power storage device to comprise a positive electrode, negative electrode, separator between electrodes, and a non-aqueous electrolyte solution to be impregnated into the material membrane [0012, 0024, 0067-0068].
Claim 11: Nishikawa establishes the porosity is taught to be 30-60% [0069]. Prior art establishes in very clear scientific teaching that the ratio of surface opening area is dependent on the desired end product whereby adjustment in one direction leads to greater mechanical properties (adhesion) and in an another greater electrical properties (ion permeability) [0069]. One having ordinary skill in the art would thereby be obviated with reasonable level of success to utilize the explicitly recited ranges presented by the Nishikawa [0069], but would obviate the resulting product outside those ranges to result in workable products. The average pore size is exemplified to be 20-100nm [0076-0077]; but the 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723